Title: To James Madison from John Armstrong, Jr., 7 August 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 7 August, 1808.

I wrote a few lines to you yesterday.  The arrival of this day’s mail from Bordeaux enables me to add what follows:
"The Emperor said to our chamber of Commerce "que depuis que les Etats unis avaient mis un embargo, ils avaient cessé d’etre Neutres (that since the United States had placed an embargo, they had ceased to be Neutral)."  The chamber having presented a petition for liberty to export the produce of the Department, he replied "Prouvez moi que les denrées que vous voulez exporter ne sont pas pour la consommation de l’Angleterre, et je Serai Satisfait; mais je ne puis permettre que mes alliés payent une taxe pour des produits qu’ils reςoivent de la France (prove to me that the products that you want to export are not for the consumption of England, and I Will be Satisfied; but I can not permit that my allies should pay a tax for products which they receive from France)."  Mr. Champagny has required a list of our vessels loaded, and not loaded.  This Mr. Lee has furnished."
I think it probable that His Majesty may mean to permit our Ships to Sail on the conditions mentioned in the letter enclosed.  Two weeks have gone by without any new condemnation.  My remonstrances continue to be unanswered.  I am with very high respect Sir, Your most obedient and very humble Servant,

John Armstrong.


P. S.  I enclose a copy of my note of yesterday to M. de Champagny.

